Name: 93/1/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing members of the Commission of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1993-01-06

 Avis juridique important|41993D000193/1/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing members of the Commission of the European Communities Official Journal L 002 , 06/01/1993 P. 0005 - 0006 Finnish special edition: Chapter 1 Volume 3 P. 0003 Swedish special edition: Chapter 1 Volume 3 P. 0003 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 21 December 1992 appointing members of the Commission of the European Communities (93/1/Euratom, ECSC, EEC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Articles 10 and 11 thereof, Whereas the second paragraph of Article 11 of that Treaty stipulates, inter alia, that the term of office of members of the Commission shall be four years; whereas the persons appointed by this Decision are therefore, on the basis of that provision, appointed members of the Commission for the period from 6 January 1993 to 5 January 1997 inclusive; whereas, however, the entry into force of the Treaty on European Union, signed at Maastricht on 7 February 1992, and in particular of the new Article 158 added to the Treaty establishing the European Community, will mean that the term of office of the Commission members thus appointed will expire on 6 January 1995 instead of 5 January 1997, HAVE DECIDED AS FOLLOWS: Sole Article Subject to the implementation, following entry into force of the Treaty on European Union, of the new Article 158 added by that Treaty to the Treaty establishing the European Community, the following are hereby appointed members of the Commission of the European Communities from 6 January 1993 for the period provided for in the second paragraph of Article 11 of the Treaty establishing a Single Council and a Single Commission of the European Communities: Dr Martin BANGEMANN The Right Honourable Sir Leon BRITTAN QC Mr Henning CHRISTOPHERSEN Prof. Dr. Joao de DEUS ROGADO SALVADOR PINHEIRO Mr Jacques DELORS Mr PÃ ¡draig FLYNN Mr Manuel MARÃ N GONZÃ LEZ Mr Abel MATUTES JUAN The Right Honourable Bruce MILLAN Mr Yannis D. PALEOCRASSAS Prof. Antonio RUBERTI Mr Peter M. SCHMIDHUBER Ms Christiane SCRIVENER Mr RenÃ © STEICHEN Mr Hans VAN DEN BROEK Mr Karel VAN MIERT Mr Raniero VANNI d'ARCHIRAFI Done at Brussels, 21 December 1992. The President D. HURD